Citation Nr: 0822936	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
epistaxis.

2.  Entitlement to service connection for ovarian cysts.

3.  Entitlement to an increased rating for mitral valve 
prolapse, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to August 
1988. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

On the veteran's substantive she requested a Board hearing in 
Washington, D.C.  Such hearing was scheduled, but the veteran 
did not report.

The issues of service connection for epistaxis on the merits 
as well as service connection for ovarian cysts and increased 
rating claims for migraine headaches and mitral valve 
prolapse are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In a September 1991 rating decision, the RO denied the 
veteran's claim for service connection for epistaxis.  
Although notified of this decision the following month, the 
veteran did not appeal. 

2.  The evidence received since the September 1991 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

1.  The RO's September 1991 decision that denied service 
connection for epistaxis is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007). 
 
2.  As evidence received since the September 1991 denial is 
new and material, the requirements for reopening the claim 
for service connection for epistaxis are met. 38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for epistaxis, and 
the finding that remand for additional development of the 
claim on the merits is required, the Board finds that no 
further discussion of VCAA compliance is warranted at this 
time.


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO denied reopening a claim for service connection for 
epistaxis in a September 1991 rating decision.  The veteran 
was notified of the decision the next month.  She did not 
appeal.  Thus, the September 1991 decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2007).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the September 1991 
decision included service treatment records, a VA examination 
report and post-service treatment records.  In this regard, a 
VA examiner indicated that the veteran's epistaxis was 
asymptomatic during July 1991.

The pertinent evidence added to the record since the 
September 1991 rating decision consists of a private medical 
record dated in November 2001 that indicates the veteran was 
treated at Baystate Hospital for recurrent epistaxis.  
Moreover, the veteran submitted a recent statement indicating 
she continues to experience nose bleeds.

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to unestablished facts necessary to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating her claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for epistaxis is reopened.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for epistaxis.


REMAND

The Board notes that the veteran's service records as well as 
medical records during the appeal period indicate treatment 
both for epistaxis and ovarian cysts.  The veteran's 
separation examination dated in July 1988 indicates she had 
been seen at the Bleckley Memorial Hospital in Cochran, 
Georgia for a nose bleed.  The veteran 

has submitted private medical records from Baystate Hospital 
and Mercy Hospital dated in November 2001 which indicates 
that she was treated for epistaxis.  The veteran's service 
treatment records indicate a right functional cyst was found 
in April 1987.  A private physician, Dr. M, indicates in a 
medical treatment record dated in January 2004 that the 
veteran had ovarian cysts.  As there are indications for 
treatment of an ovarian cyst and epistaxis in service, and 
there are indications of a current ovarian cyst and ongoing 
problems with epistaxis, a VA examination with opinions as to 
the relationship between the veteran's claimed disabilities 
to service are required to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As indicated, the veteran's separation examination indicated 
she had been treated at Bleckley Memorial Hospital in 
Cochran, Georgia for a nose bleed.  These records have not 
yet been requested.  The Board also notes that although 
records from Dr. Charles were requested in February 2004, 
such records were never obtained.  She should be asked to 
submit the necessary privacy releases to allow the records to 
be obtained.  Ongoing medical records from the Northhampton 
VAMC should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
treatment records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Social Security Administration records were requested by the 
RO in December 2006.  However, it does not appear that any 
such records were associated with the claims file, nor was a 
negative response received.  Records from that agency should 
be obtained to include all records used to adjudicate the 
veteran's claim for Social Security disability benefits.  
Id.; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the Board observes that further notice is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2007).  
Additional notice should advise the veteran that to 
substantiate a claim for a higher rating, she must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening 

has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The notice should 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the veteran that 
to substantiate a claim for a higher 
rating, she must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on her 
employment and daily life.  The notice 
should provide examples of the types of 
medical and lay evidence that the claimant 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation - 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have treated her for her 
claimed disorders since May 2006.  After 
securing the 

necessary release, any records which are 
not duplicates of those already in the 
claims file should be requested and 
associated with the claims file.  In 
addition, ask the veteran to provide 
completed release forms specifically for 
Dr. Charles and Bleckley Hospital, and 
obtain all treatment records from those 
providers.  Finally, obtain relevant VA 
treatment records from the Northhampton 
VAMC dating since November 2006.  

3.  Obtain from the Social Security 
Administration the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

4.  Schedule the veteran for a 
gynecological examination for the claimed 
condition of ovarian cyst to determine the 
nature of the condition and for an opinion 
as to the possible relationship between 
this condition and service.  The veteran's 
claims file should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

After review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran currently suffers from a 
chronic ovarian cyst disorder and, if so, 
whether this disorder is more likely, less 
likely, or at least as likely as not (50 
percent probability) related to her active 
service, to include any symptoms noted 
therein.  



5.  Schedule the veteran for a nose 
examination for the claimed condition of 
epistaxis to determine the whether the 
veteran suffers from a chronic disability 
manifested by epistaxis and if so, whether 
such disorder is related to service.  The 
veteran's claims file should be made 
available to and reviewed by the examiner.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

After review of the claims file and 
examination of the veteran, the examiner 
should opine whether the veteran currently 
has a chronic condition manifested by 
epistaxis or an underlying disorder 
causing the condition.  If so, the 
examiner should opine whether this 
disorder is more likely, less likely, or 
at least as likely as not (50 percent 
probability) related to her active service 
to include symptoms noted therein.

6.  After the development requested above 
has been completed to the extent possible, 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


